DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in the 2nd line from the end of claim 1, replace “poertion” with “portion”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the first portion of the mold" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace "the first portion of the mold" with "the first portion of the cavity of the mold" to obtain proper antecedent basis with “a first portion of the cavity” bridging the 3rd and 4th lines of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE 25 19 154 A1 in view of WO 89/04224 A1, of which both copies of these references were provided with the Information Disclosure Statement dated December 3, 2020.

heating a mold (6) having a cavity therein under controlled conditions such that a first portion of the cavity has a first controlled thermal condition and a second portion of the cavity has a second controlled thermal condition that is different than the first controlled thermal condition;
supplying a first molten metal material into the cavity of the mold (6), such that the first molten metal material is directed to the first portion of the cavity of the mold (6);
supplying a second molten metal material into the cavity of the mold (6), such that the second molten metal material is directed to the second portion of the cavity of the mold (6), wherein the first and second molten metal materials are compositionally different from one another; and
allowing the first and second molten metal materials (to solidify) to form a cast component (see abstract) by cooling the first molten metal material and the second molten metal material.
DE ‘154 fails to teach the new limitation that the mold is heated such that a first portion has an initial temperature that is different from that of the second portion.
WO ‘224 discloses a method of casting and controlling radial solidification of molten metal, in which the method includes providing heating elements (70) that are distributed along the mold and individually operated to control the temperature at different intervals by regulating the exact amount of heat delivered to the mold (see abstract; 1st full paragraph on page 9; and Figure 2A).
Therefore, it would have been obvious to one of ordinary skill in the art to provide individual heating elements at different portions along the mold, as taught by WO ‘224, into the method disclosed by DE ‘154, in order to control temperature by providing exact amounts of heat at different portions of the mold, in order to control the solidification rate (WO ’224; abstract; and 1st full paragraph on page 9).
Regarding claims 3-5, DE ‘154 discloses that the second portion of the mold (6) is surrounded by an insulating material (8), in the form of a powder of ceramic material (page 2 of translation; and Figure 2), wherein the first portion of the mold (6) is exposed.
Regarding claims 6 and 7, DE ‘154 discloses that the first and second molten metal materials are metal alloys and mix together within the mold (6) to form a transition zone (5) within the cast component in a transition area between the first and second portions (page 2 of translation; and Figure 2).
Regarding claim 8, DE ‘154 discloses that the mold (6) is rotatable around an axis defined by a vertical shaft (7), including while supplying the first molten metal material that flows radially outwardly within the cavity (page 2 of translation; and Figure 2).
Regarding claim 10, the combined teachings of DE ‘154 and WO ‘224 disclose that the initial first portion temperature is higher than the initial second portion temperature, since WO ‘224 discloses providing heating elements (70) that are distributed along the mold and individually operated to control the temperature at different intervals by regulating the exact amount of heat delivered to the mold (see abstract; 1st full paragraph on page 9; and Figure 2A).
the combined teachings of DE ‘154 and WO ‘224 fail to teach first and second average grain sizes of differing sizes in the first and second portions, respectively, as well as a single crystal structure in the first portion.  However, it would have been obvious to one of ordinary skill in the art to cast with a controlled average grain size in each of the first and second portions, as well as to cast a single crystal structure selectively in either or both of the first and second portions, in order to make the cast component more structurally sound, including at the transition zone between the first and second portions, wherein controlling of solidification to form a desired average grain size is within the skill of one of ordinary skill in the art.
Regarding claim 14, the combined teachings of DE ‘154 and WO ‘224 fail to teach that a ceramic core is included within the cavity of the mold located in the first portion.  However, it would have been obvious to one of ordinary skill in the art to include a core within the cavity of the mold, in order to form a cast component having a cavity therein.
Regarding claims 15 and 16, DE ‘154 discloses that an outer edge of the first portion of the cavity of the mold (6) is cooled for solidification of the first molten metal material, and the mold (6) is constructed from ceramic material (see Figure 2).

Response to Arguments
The examiner acknowledges the applicants’ amendment provided with the request for continued examination received by the USPTO on February 28, 2022.  Although the amendment overcomes the prior 35 USC 102(a)(1) and 35 USC 103 rejections, the amendment raises a new 35 USC 103 rejection (see above section 7).  In 

Applicants’ arguments with respect to claims 1, 3-8, and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In addition, the applicants are referred to the newly underlined portions in the above 35 USC 103 rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 16, 2022